DETAILED ACTION
Final Rejection
Response to Amendment 
Applicant’s amendments, filed 02/10/2021 to claims 1, 9 and 17 are accepted. In this amendment, Claims 1, 9 and 17 have been amended. 
Applicant’s amendments with respect to 112 rejections have been considered and withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroldi et al. (Using spectral decomposition to identify and characterize glacial valleys and fluvial channels within the Carboniferous section in Bolivia, 2005(Applicant admitted IDS)) in view of Ramirez-Perez et al. (US 2012/0041682).

Regarding Claims 1, 9 and 17. Giroldi teaches a method comprising (figs.5-6): 
receiving a seismic data volume(3D seismic survey: page 1152, col. 1, l.1-4); 
decomposing the seismic data volume into a plurality of sub-volumes(fig. 5); 
(page 1155, col. 1, lines 10 - col. 2, line 13; the (fluvial) channels are considered to  have horizons, see also fig. 5: ”horizon sites’’); 
analyzing the generated seismic horizons for the plurality of sub-volumes (page 1155, col. 1, lines 10-24; col. 2, lines 5-11), wherein analyzing the generated seismic horizons for the plurality of sub-volumes includes determining a first sub-volume and a second sub-volume from the plurality of sub-volumes (Fig. 5 compares 4 horizon slices); and 
Giroldi does not explicitly teach subtracting a first seismic horizon generated on the first sub-volume from a second seismic horizon generated on the second sub-volume to obtain a subtracted seismic horizon, wherein a geological feature shown in both the first seismic horizon and the second seismic horizon is not shown in the subtracted seismic horizon.
However, Ramirez-Perez teaches subtracting (454: fig. 4C) a first seismic horizon generated on the first sub-volume (452: fig. 4C) from a second seismic horizon generated on the second sub-volume to obtain a subtracted seismic horizon (420: fig. 4C), wherein a geological feature shown in both the first seismic horizon and the second seismic horizon is not shown in the subtracted seismic horizon (generate seismic data without internal multiples from horizons 1 and 2 (reference 454):[0067]; fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Giroldi, subtracting a first seismic horizon generated on the first sub-volume from a second seismic horizon generated on the second sub-volume to obtain a subtracted seismic horizon, wherein a geological 

Regarding Claims 2, 10 and 18. Giroldi further teaches the seismic data volume is a full stack volume including a range of frequencies, and each sub-volume is a mono-frequency sub-volume including a different single frequency (20, 25, 20 hz: page 1163, col. 1, l. 5-11).

Regarding Claim 3, 11 and 19. Giroldi further teaches the seismic data volume is decomposed into the plurality of sub-volumes using a plurality of narrow band filters (page 1152, Fig. 2: "spectral decomposition" implies use of filtering at specific frequencies).

Regarding Claims 4, 12 and 20. Giroldi further teaches generating one or more seismic horizons for a particular sub-volume includes: determining a zone in the particular sub-volume; and performing horizon picking on the determined zone of the particular sub-volume to generate the one or more seismic horizons for the particular sub-volume (Fig. 8: boxed areas, Fig. 3: "analysis window").

Regarding Claims 5 and 13. Giroldi further teaches the horizon picking is performed manually or automatically using a geological interpretation method (computer implemented method (implicit feature): fig. 1-8).

Regarding Claims 6 and 14. Giroldi further teaches the first sub-volume includes a first frequency, the second sub-volume includes a second frequency, and the second frequency is higher than the first frequency (page 1153, col. 1, fine 43-51: "20, 25, 30 Hz”).

Regarding Claims 7 and 15. Giroldi further teaches comprising displaying the subtracted seismic horizon in a map view (fig. 5).

Claim 8 and 16 s/are rejected under 35 U.S.C. 103 as being unpatentable over Giroldi in view of Ramirez-Pere, further in view of Gesbert.

Regarding Claims 8 and 16. The modified Giroldi does not explicitly teach analyzing the generated seismic horizons for the plurality of sub-volumes is performed in a time domain.
Gesbert further teaches analyzing the generated seismic horizons for the plurality of sub-volumes is performed in a time domain (depth dimension based on time, 152, 154:[0051], [0056], [0062]-[0063]) (supported by Sternfels et al. (US 2017/0160414: fig. 3A, 3b (each trace for the selected subvolume from the time-distance domain))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Giroldi, analyzing the generated seismic horizons for the plurality of sub-volumes is performed in a time domain, as supported by Sternfels), so as to dynamically calculates a horizon-based stratal slice through the seismic data volume in compact  and inexpensive way.

Alternately
Claim(s) 1-2, 4-5, 7-10, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesbert et al. (US 2018/0306938) in view of Ramirez-Pere.

Regarding Claims 1, 9 and 17. Gesbert teaches a method comprising (abstract; fig.5): 
receiving a seismic data volume(100: fig.5); 
decomposing the seismic data volume into a plurality of sub-volumes (stratal slice: 150: fig. 5); 
generating one or more seismic horizons on each sub-volume (150: fig. 5; [0063]); 
analyzing the generated seismic horizons for the plurality of sub-volumes (fig. 6), wherein analyzing the generated seismic horizons for the plurality of sub-volumes includes determining a first sub-volume (152) and a second sub-volume from the plurality of sub-volumes (154); and 
Gesbert does not explicitly teach subtracting a first seismic horizon generated on the first sub-volume from a second seismic horizon generated on the second sub-volume to obtain a subtracted seismic horizon, wherein a geological feature shown in both the first seismic horizon and the second seismic horizon is not shown in the subtracted seismic horizon.
(generate seismic data without internal multiples from horizons 1 and 2 (reference 454):[0067]; fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Gesbert, subtracting a first seismic horizon generated on the first sub-volume from a second seismic horizon generated on the second sub-volume to obtain a subtracted seismic horizon, wherein a geological feature shown in both the first seismic horizon and the second seismic horizon is not shown in the subtracted seismic horizon, as taught by Ramirez-Perez, so as to remove internal multiples from seismic data in compact  and inexpensive way.

Regarding Claims 4, 12 and 20. Gesbert further teaches generating one or more seismic horizons for a particular sub-volume includes ([0062]-[0063]); determining a zone (i.e. depth dimension, point of interest: [0003]) in the particular sub-volume ([0048]-[0049]); and performing horizon picking on the determined zone of the particular sub-volume to generate the one or more seismic horizons for the particular sub-volume ([0056]-[0057],[0062]-[0063]).

Regarding Claims 5 and 13. Gesbert further teaches the horizon picking is performed manually or automatically using a geological interpretation method (computer system and computer-implemented method: abstract, [0001]; [0056]-[0057],[0062]-[0063]).

Regarding Claims 7 and 15. Gesbert further teaches displaying the subtracted seismic horizon in a map view (attribute map: [0058]; 180: fig. 5).

Regarding Claims 8 and 16. Gesbert further teaches analyzing the generated seismic horizons for the plurality of sub-volumes is performed in a time domain (depth dimension based on time, 152, 154:[0051], [0056], [0062]-[0063]) (supported by Sternfels et al. (US 2017/0160414: fig. 3A, 3b (each trace for the selected subvolume from the time-distance domain)).


Claim 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesbert in view of Ramirez-Pere, further  in view of Paffenholz et al. (US 2018/0203147)

Regarding Claims 3, 11 and 19. The modified Gesbert does not explicitly teach   the seismic data volume is decomposed into the plurality of sub-volumes using a plurality of narrow band filters.
However, Paffenholz teaches the seismic data volume is decomposed into the plurality of sub-volumes using a plurality of narrow band filters (independently coherency filter each sub-volume: [0026], [0087]).
.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesbert in view of Ramirez-Pere further in view of Giroldi et al. (Using spectral decomposition to identify and characterize glacial valleys and fluvial channels within the Carboniferous section in Bolivia, 2005).

Regarding Claims 6 and 14. The modified Gesbert does not explicitly teach the first sub-volume includes a first frequency, the second sub-volume includes a second frequency, and the second frequency is higher than the first frequency.
However, Giroldi teaches the first sub-volume includes a first frequency, the second sub-volume includes a second frequency, and the second frequency is higher than the first frequency (page 1153, col. 1, fine 43-51: "20, 25, 30 Hz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Gesbert, the first sub-volume includes a first frequency, the second sub-volume includes a second frequency, and the second frequency is higher than the first frequency, as taught by Giroldi, so as .

Response to Argument 
Applicant’s arguments, Applicants had filed arguments  on  02/10/2021 in response to the 103 rejection with respect to Claims 1, 9 and 17 have been considered but are moot because argument is directed to amendment which is not considered before and a new ground(s) of rejections has been applied on the amended limitation with newly cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864